IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1812
                             Filed January 11, 2017


COREY D. CRAWLEY,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Bradley J.

Harris, Judge.



      An eighteen-year-old convicted of second-degree robbery challenges his

sentence as cruel and unusual. AFFIRMED.




      Cory J. Goldensoph, Cedar Rapids, for appellant.

      Thomas J. Miller, Attorney General, Bridget A. Chambers, Assistant

Attorney General, for appellee State.




      Considered by Danilson, C.J., and Doyle and McDonald, JJ.
                                         2


DOYLE, Judge.

       In State v. Lyle, 854 N.W.2d 378, 400 (Iowa 2014), the Iowa Supreme

Court held that mandatory-minimum sentences automatically imposed on

defendants for crimes committed as juveniles are “unconstitutional under the

cruel and unusual punishment clause in article I, section 17 of [the Iowa]

constitution.” In this postconviction-relief action, Corey Crawley seeks to expand

that holding to his circumstances, arguing that although he was legally an adult

when he committed second-degree robbery, he was not mentally an adult

because of his lower-than-average intelligence and his young age of eighteen-

and-eight months.1 On that basis, he contends the mandatory-minimum aspect

of his sentence is cruel and unusual as applied to him under the Eighth

Amendment of the Federal Constitution and article 1, section 17 of the Iowa

Constitution. Upon our de novo review, see State v. Oliver, 812 N.W.2d 636, 639

(Iowa 2012), we affirm.

       Both the U.S. Constitution and the Iowa Constitution prohibit the infliction

of cruel and unusual punishment. See U.S. Const. amend. VIII; Iowa Const. art.

I, § 17 (“Excessive bail shall not be required; excessive fines shall not be

imposed, and cruel and unusual punishment shall not be inflicted.”). Underlying

the constitutions’ prohibition is the venerable adage “that punishment should fit

the crime.” State v. Bruegger, 773 N.W.2d 862, 872 (Iowa 2009). “[T]he right to

be free from cruel and unusual punishment flows from the basic ‘precept of

justice that punishment for crime should be graduated and proportioned to

1
 Crawley’s conviction for second-degree robbery was affirmed by this court on direct
appeal. See State v. Crawley, No. 11-0466, 2012 WL 470174, at *5 (Iowa Ct. App. Feb.
15, 2012).
                                          3

offense.’”   State v. Null, 836 N.W.2d 41, 57 (Iowa 2013) (citation omitted).

However, the right’s meaning and interpretation is “not static” but rather ever

evolving. See Lyle, 854 N.W.2d at 384. Thus, constitutional challenges alleging

cruel and unusual punishment must be considered under the current, prevailing

“standards of whether a punishment is ‘excessive’ or ‘cruel and unusual,’”

drawing “meaning from the evolving standards of decency that mark the progress

of a maturing society.” Id. Based on these principles, the Supreme Court over

time has identified certain categorical circumstances wherein the imposition of

austere punishments is considered cruel and unusual, irrespective of

idiosyncratic facts. See Miller v. Alabama, 132 S. Ct. 2455, 2460 (2012) (holding

“mandatory life without parole for those under the age of [eighteen] at the time of

their crimes violates the Eighth Amendment’s prohibition on “cruel and unusual

punishments”); Graham v. Florida, 560 U.S. 48, 82 (2010) (holding “the

imposition of a life without parole sentence on a juvenile offender who did not

commit homicide” is cruel and unusual punishment); Kennedy v. Louisiana, 554

U.S. 407, 413, 438 (2008) (holding an offender cannot be sentenced to death—

regardless of their personal characteristics—where the offender was only

convicted of a nonhomicide offense and “the crime did not result, and was not

intended to result, in [the] death of the victim”); Roper v. Simmons, 543 U.S. 551,

578 (2005) (holding the death penalty cannot be imposed, irrespective of the

crime, on a juvenile offender); Atkins v. Virginia, 536 U.S. 304, 321 (2002)

(holding that death penalty cannot be imposed, irrespective of the crime, on an

intellectually disabled criminal offender).
                                         4

       In Roper, the Court categorically barred “imposition of the death penalty

on any offender under [eighteen] years of age,” explaining:

       The differences between juvenile and adult offenders are too
       marked and well understood to risk allowing a youthful person to
       receive the death penalty despite insufficient culpability. An
       unacceptable likelihood exists that the brutality or cold-blooded
       nature of any particular crime would overpower mitigating
       arguments based on youth as a matter of course, even where the
       juvenile offender’s objective immaturity, vulnerability, and lack of
       true depravity should require a sentence less severe than death. In
       some cases a defendant’s youth may even be counted against him.

543 U.S. at 572-73. The Court recognized that the “qualities that distinguish

juveniles from adults do not disappear when an individual turns eighteen” and,

“[b]y the same token, some under [eighteen] have already attained a level of

maturity some adults will never reach.” Id. at 574. Nevertheless, it accepted that

“a line must be drawn” somewhere between childhood and adulthood, and,

because eighteen “is the point where society draws the line for many purposes,”

it was “the age at which the line for death eligibility ought to rest.” Id.; see also

United States v. Marshall, 736 F.3d 492, 498 (6th Cir. 2013) (“The Supreme

Court has recognized that drawing lines based on chronological age is a not-

entirely-desirable but nonetheless necessary approach.”).

       Like Roper, the Iowa Supreme Court limited its holding in Lyle to only

those “cases involving conduct committed by youthful offenders,” stating that

although “categorical rules can be imperfect, . . . one is necessary here.” Lyle,

854 N.W.2d at 402. The court explicitly stated its holding

       ha[d] no application to sentencing laws affecting adult offenders.
       Lines are drawn in our law by necessity and are incorporated into
       the jurisprudence we have developed to usher the Iowa
       Constitution through time. This case does not move any of the
       lines that currently exist in the sentencing of adult offenders.
                                            5



Id. at 403. If the supreme court’s pronouncements are to be changed, they are

best addressed by that court, as we are bound by its holdings. See State v.

Miller, 841 N.W.2d 583, 584 n.1 (Iowa 2014) (“Generally, it is the role of the

supreme court to decide if case precedent should no longer be followed.”); State

v. Hughes, 457 N.W.2d 25, 28 (Iowa Ct. App. 1990) (citing State v. Eichler, 83

N.W.2d 576, 578 (1957) (“If our previous holdings are to be overruled, we should

ordinarily prefer to do it ourselves.”)).

       Crawley’s arguments for finding the mandatory-minimum aspect of his

sentence unconstitutional as applied to him have appeal. Nevertheless, like the

Supreme Court, and recognized by the Iowa Supreme Court in Lyle, our

legislature has drawn the line between childhood and adulthood at eighteen.

See, e.g., Iowa Code §§ 225C.51(1), 232.2(5), 237C.1(2), 692A.101(19),

726.22(2) (all defining “child” or “minor” as a person “under eighteen years of

age”). The legislature has had the opportunity to change or qualify the legal age

of adulthood since Lyle, and it has not done so, signifying its tacit approval of

Lyle. See Drahaus v. State, 584 N.W.2d 270, 276 (Iowa 1998) (holding that

where the legislature has failed to amend a statute in response to a particular

interpretation of the statute announced by the court, it is presumed that the

“legislature has acquiesced in that interpretation”).     It also has had the

opportunity to amend Iowa Code section 902.12 to remove or qualify the

minimum sentence it has proscribed for certain felonies. In fact, it just amended

section 902.12 without any such changes. See 2016 Iowa Acts ch. 1104 §§ 1-8.
                                           6


       “[L]egislative    determinations   of   punishment   are   entitled   to   great

deference,” and “[s]trict proportionality in sentencing . . . is not required.”

Bruegger, 773 N.W.2d at 872-73.           Furthermore, “[l]egislative judgments are

generally regarded as the most reliable objective indicators of community

standards for purposes of determining whether a punishment is cruel and

unusual.” Id. at 873. The proper recourse to address Crawley’s policy concerns

is through the legislature, not the court. See State v. Nicoletto, 845 N.W.2d 421,

432 (Iowa 2014) (stating that decision whether certain individuals “should be

drawn into” a statute “is a matter for the legislature”); see also King v. Burwell,

135 S. Ct. 2480, 2496 (2015) (“In a democracy, the power to make the law rests

with those chosen by the people.”).

       For the foregoing reasons, we decline Crawley’s request that we find the

mandatory-minimum aspect of his sentence grossly disproportionate under the

Federal or Iowa Constitution. Crawley’s sentence is constitutional. Accordingly,

we affirm the district court’s order denying Crawley’s application for

postconviction relief.

       AFFIRMED.

       Danilson, C.J., concurs; McDonald, J., concurs specially.
                                         7


MCDONALD, Judge. (concurring specially)

       Lyle forecloses Crawley’s state constitutional challenge to his sentence; I

thus concur in the judgment. I refrain from joining the panel opinion because the

text of the Cruel and Unusual Punishment Clause of the Iowa Constitution does

not contain a proportionality provision that authorizes the judiciary to “blue pencil

criminal sentences to advance judicial perceptions of fairness.”            State v.

Bruegger, 773 N.W.2d 862, 873 (Iowa 2009). As Justice Thomas noted with

respect to the parallel Eighth Amendment to the Federal Constitution:

       “[T]he Cruel and Unusual Punishments Clause was originally
       understood as prohibiting torturous methods of punishment—
       specifically methods akin to those that had been considered cruel
       and unusual at the time the Bill of Rights was adopted.” The clause
       does not contain a “proportionality principle.” In short, it does not
       authorize courts to invalidate any punishment they deem
       disproportionate to the severity of the crime or to a particular class
       of offenders. Instead, the clause “leaves the unavoidably moral
       question of who ‘deserves’ a particular nonprohibited method of
       punishment to the judgment of the legislatures that authorize the
       penalty.”

Miller v. Alabama, 132 S. Ct. 2455, 2483 (2012) (Thomas, J., dissenting)

(citations omitted). Our case law is consistent with this view. As Chief Justice

Cady has explained, “sentencing . . . is an area of the law for which courts are

required to give great deference to the policies of the legislature as written into

sentencing statutes.” Bruegger, 773 N.W.2d at 886 (Cady, J., dissenting). This

is because “[l]egislative judgments are generally regarded as the most reliable

objective indicators of community standards for purposes of determining whether

a punishment is cruel and unusual.” Id. at 873. For these reasons, I concur only

in the judgment.